Citation Nr: 1743669	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-37 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a bilateral ankle disorder.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2012, the Veteran testified before a Veteran's Law Judge (VLJ) who is no longer with the Board.  In July 2017, the Board sent the Veteran a letter notifying him that he had the right to request another optional Board hearing.  This letter noted that if you do not respond within 30 days from the date of the letter, the Board will assume that you do not want another hearing and proceed accordingly.  As the Veteran did not respond to the letter, the Board will proceed with the appeal. 

In March 2013, September 2014, and August 2015, the Board remanded this matter for further development.


FINDINGS OF FACT

1. The preponderance of the evidence does not show that the Veteran has a current left hip disability.

2. The preponderance of the evidence shows that the low back, bilateral knee, right hip, and bilateral ankle disabilities are due to post-service injuries from working in manual labor as a truck driver, roofer, and construction worker and are not related to his active service.

CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

2. The criteria for an award of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 
§ 3.309(a) (2016).

3. The criteria for an award of service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 
§ 3.309(a) (2016).

4. The criteria for an award of service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 
§ 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA sent the Veteran a notification letter in September 2009.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

The Board notes that in April 2010, the Veteran stated that VA "denies any records exist" with respect to this claimed incident, and at the February 2012 hearing before the Board, the Veteran's representative alleged that certain hospitalization records were unavailable because documentation of a back injury would have precluded the Veteran from completing jump school.  

The Board considered the assertions of the Veteran and his representative regarding his records, but finds that to date, all identified, available medical records have been obtained and considered.  VA attempted to obtain the Veteran's service treatment records in September 2009 and September 2015 and informed the Veteran when records could not be found via a November 2015 letter.  Additionally, VA provided examinations for the Veteran's claims in November 2011, May 2013, January 2015, and December 2015.  The Board finds that, when viewed in total, the VA examination reports are sufficient to decide this appeal, to include the right hip portion of the November 2011 examination; the right hip, low back, and bilateral knee portions of the January 2015 examination; and the entirety of the December 2015 examination.  These examinations document subjective reports and objective findings and the opinions discuss the evidence and provide rationale for conclusions.  

The AOJ substantially complied with the Board's August 2015 remand directives by requesting the required records, informing the Veteran of its progress, and obtaining the December 2015 examination and opinion with answers to questions put forth by the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As a number of service treatment records appear to still be missing from the Veteran's claims file, is recognized that there is a heightened obligation to explain findings and conclusions, and to consider carefully the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As noted in August 2015, the Board acknowledges the July 2015 argument from the Veteran's representative that the January 2015 VA examiner was primarily a pulmonologist, insinuating that it was inappropriate for a pulmonologist to provide a medical opinion with regard to the Veteran's diagnosed orthopedic disorders.  The January 2015 VA examiner is, in fact, a Doctor of Osteopathic Medicine (D.O.), and there is no evidence that the examiner is primarily a pulmonologist.  Even assuming the Veteran's representative was correct, that argument is without merit as VA examiners are presumed qualified to render competent medical opinions.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (stating that a VA medical professional is presumed competent in the absence of affirmative evidence to the contrary); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (discussing the general presumption of competence afforded to VA medical professionals).

The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein. 

II. Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of:  
(1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease such arthritis, but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Legal Analysis 

The Veteran asserts that service connection is warranted for low back, bilateral ankle, bilateral knee, and bilateral hip disabilities.  Specifically, he asserts that these disabilities were incurred in service due to rough jump landings.  He relates that during jump school, he landed wrong and hit the ground hard on his right side.  He asserts that he was helicoptered to a base hospital and kept overnight for observation and released the following day.  He further asserts that he proceeded to complete another jump the next day.  He denies any parachute jumps in Korea or Vietnam, but reports that he did jump out of helicopters frequently during that time. 

Left Hip

Although there is a claim for a bilateral hip condition, review of the record shows that the Veteran lacks a current left hip disability diagnosis and therefore does not meet the requirements for a left hip disability claim.  The right hip, which does have a current diagnosis, will be reviewed under the "Low Back, Bilateral Knee, Right Hip, Bilateral Ankle" portion of this decision, below.

Available service treatment records are absent for complaints regarding the Veteran's hips.

A January 2015 VA examination found no evidence of a current left hip disability.  Left hip flexion measured to 120 degrees with no objective evidence of painful motion, extension measured to 30 degrees with no objective evidence of painful motion; with abduction to 45 degrees; and adduction to 25 degrees.  

The Board observes that the Veteran has reported left hip pain.  See e.g., VBMS 04/01/2013 Medical Treatment Records - Furnished by SSA at 50, 59-60.  While he is competent to report observable symptoms, the competent medical evidence from the January 2015 examination does not demonstrate diagnoses of a left hip disability.  The Board notes that Sanchez-Benitez v. Principi, held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part, and remanded, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board finds weight of the evidence is against a finding that the Veteran has a current left hip disorder.  In this regard, the Board places more weight on the January 2015 VA examination report than the Veteran's lay statements regarding pain as a competent medical profession performed a physical examination and noted the Veteran's relevant medical history.  As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

Accordingly, the Board finds that the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for a left hip disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Low Back, Bilateral Knee, Right Hip, Bilateral Ankle

1.  Factual Background

Low Back

Available service treatment records are negative for treatment for or complaints of a low back disability.   

A January 2015 examiner found that the Veteran had a current disability of thoracolumbar spine condition, diagnosed as segmental instability; osteoarthritis lumbosacral spine.  He found; however, that it was less likely than not that the Veteran's back condition was related to service, finding that rather than due to a jump injury, the back condition was incurred due to a fall at work (while roofing), a motorcycle accident, and a splenectomy after rupturing the spleen in a fight.  He further noted that the Veteran spent his entire civilian working career doing hard manual labor.

Bilateral Knee

Available service treatment records show a complaint of pain in the right leg in March 1970.  See VBMS, 09/21/2009 at 11.   

A January 2015 examination diagnosed the Veteran with bilateral ankylosis of the knees.  The examiner opined that it was less likely than not that the Veteran's bilateral knee condition was related to his service activities and more likely than not related to his age and a lifetime of hard, physical labor.  The examiner further noted that the Veteran's only documented knee injury was associated with his civilian job when he fell off of a ladder and injured his right knee.  In addition, the examiner stated that the Veteran had the same degree of arthritis in both knees, indicating that a trauma-related injury had not occurred. 


Right Hip

As mentioned above, available service treatment records are absent for complaints regarding the Veteran's hips.

The November 2011 examiner diagnosed the Veteran with degenerative arthritis of the hip.  He found that the severe right hip injury was not incurred in service because the Veteran would not have been able to complete his jump training.  He further noted that if the in-service injury had been severe, the Veteran would not have been able to maintain a 20 year career as a semi-truck driver, roofer, and construction worker.  He determined that it was more likely than not that the right hip condition was related to post-service repetitive use injuries incurred as a manual laborer.

The January 2015 examiner found a current disability of osteoarthritis in the Veteran's right hip.  The examiner opined that it was less likely than not that the Veteran's right hip condition was related to his service activities and more likely than not related to his age, a lifetime of hard, physical labor, and arthritis.  He further noted that the Veteran first reported these hip symptoms in approximately 2002, after leaving his truck driving job of more than 20 years, (32 years after service).
Bilateral Ankles

As mentioned above, available service treatment records show a complaint of the right leg in March 1970.  Id. 

The January 2015 examiner found that there was not a current ankle disability.

In December 2015, a new examiner determined that the Veteran had a current diagnosis of bilateral osteoarthritis/mild degenerative arthritis of both ankles.

The December 2015 examiner found the bilateral ankle condition to be less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was at least as likely as not permanently aggravated or a result of age, overweight/obesity, and general wear and tear.  She also found that it was not caused by and/or worsened by an already service connected disability and that the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.

The December 2015 examiner found that the Veteran's x-rays showed a very minimal amount of arthritis.  She stated that given this very minimal level of disease, it was less likely as not that the Veteran suffered any significant injury to either ankle during his time of military service over 45 years ago.  She further noted that if the Veteran had suffered any kind of significant insult to the ankles, she would expect to see some kind of objective evidence of this.  If repeated significant injuries had occurred to the ankles such a long time ago, and caused persistent pain and dysfunction, it is not uncommon for there to be some residual arthritis changes. However, instead, after the Veteran's three years of military service, followed by moderately strenuous physical work for the next 20-25 years, there was still a very minimal amount of arthritis in both ankle joints.  She also pointed that there was no history of any acute injuries specifically to either ankle during the Veteran's time of military service.  The examiner opined that for the very mild degenerative arthritis seen in the ankles, it is at least as likely as not that this has occurred in the 45 years since the Veteran left military service, and was brought on by moderately strenuous occupational activity, age, and weight gain. 

Finally, the December 2015 examiner noted that the Veteran's service treatment records had not been found in their entirety, however, in this instance she did not think it made a significant difference.  The Veteran denied that he actually suffered any acute specific ankle injuries during his time of service, so there would be no record of his seeking medical care.  She pointed that some documentation existed such as a February 1968 examination report that showed no joint problems, (id. at 27), and the Veteran's first claim for disability after leaving service, dated May 19, 1971.  In this claim, disability was sought for heat stroke from April 1969; and a drug reaction from January 1970.  She found that as there was no claim for ankle trouble, this also made it again less likely as not that significant ankle dysfunction/injury occurred/existed during military service.

2.  Analysis

After a review of the evidence, the Board finds that service connection for the Veteran's low back, bilateral ankle, bilateral knee, and right hip conditions are not warranted.  The Board finds that the first two element of service have been established.  First, in this regard, the Veteran has been diagnosed bilateral osteoarthritis of both ankles by the December 2015 VA examiner, degenerative arthritis of the right hip by the January 2015 VA examiner, and osteoarthritis of the lumbosacral spine by a January 2015 VA examiner.  

Next, as the Board noted in its September 2014 Remand, the record reflects that the Veteran served in Vietnam and was awarded a parachute badge, an Air Medal, and a Combat Infantryman's Badge.  In the case of any veteran who engaged in combat with the enemy in active service, VA accepts as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  As such, the Board finds the record establishes in-service events/injuries.  However, the Board finds that competent medical evidence does not link his current disorder to his active service injuries.    

As just noted, in the case, the Veteran has been afforded the combat presumption.  In Reeves v. Shinseki, the Federal Circuit concluded that "although the record contained evidence of the cause of [the veteran's] disability-acoustic trauma mortar blasts . . . -he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  682 F.3d 988, 999 (Fed. Cir. 2012).  If a veteran is "able to use the section 1154(b) presumption to show that he incurred a permanent hearing disability in service, it presumably would [be] far easier for him to establish that there was a nexus between his military service and [a hearing disability]."  Id.  As such, the Veteran would only have had to show that the hearing disability he incurred in service was a chronic condition that persisted in the years following his active duty.  Id. at 999-1000 (footnote omitted).

Although the post-service medical evidence shows that the Veteran has been diagnosed with these disabilities, no competent medical evidence has been submitted to show that the disabilities are related to military service on any incident therein, nor is there credible lay evidence of continuity of symptomatology in this case.  38 U.S.C.A. § 5107(a).  

Regarding the low back, bilateral knees, and right hip conditions, the January 2015 examiner determined that the Veteran's decades of jobs that required hard, manual labor contributed to these diagnoses.  Regarding the bilateral ankle disability, the December 2015 examiner found that the Veteran's age, weight and occupational history contributed to the diagnosis.  Both the January 2015 and December 2015 examiners utilized x-rays to determine that the disabilities were consistent with the Veteran's previous occupations, rather than a rough landing injury.

It is recognized that arthritis is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  The Board finds that there is insufficient evidence of continuous symptoms.  While the Veteran has reported pain since service, such reports are not supported by the evidence of record.  Post-service treatment records reveal complaints and treatment for the Veteran's low back pain, bilateral ankle pain, bilateral knee pain, and right hip pain, began more than 30 years after service.  The Board notes that evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the lapse of many years between the Veteran's separation from service and diagnosis of a chronic bilateral knee disability militate against the application of 38 U.S.C.A. § 1154(b) for a grant of service connection.  The currently continuing treatment, to include the VA treatment reports of record, suggests that the low back pain, bilateral ankle pain, bilateral knee pain, and right hip pain had not persisted since service and that once the condition manifested, the Veteran sought treatment.  As such, an award of service connection on the basis of continuity of symptoms is not warranted.  

Additionally, presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's low back pain, bilateral ankle pain, bilateral knee pain, and/or right hip pain manifested to a compensable degree within one year after his discharge from service in July 1970.  38 C.F.R. §§ 3.307 (a), 3.309(a). 

The Board acknowledges the Veteran's assertions that his low back, bilateral ankles, bilateral knees, and right hip are due to military service.  As the Board has afforded the Veteran the combat presumption, then it finds that his lay statements regarding his multiple hard landings are true and accepted.  The Board notes that the Veteran is considered competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to independently render a medical opinion regarding the nexus between active service and the current musculoskeletal disabilities, which requires a complex orthopedic diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In light of the Veteran's in-service experiences, physical examinations and medical opinions were sought over the course of several Board remands, which was negative.  The competent medical evidence, to include the January 2015 examiner's determinations of the etiology of the low back, bilateral knee, and right hip conditions and the December 2015 examiner's opinion regarding the etiology of the bilateral ankle condition, are more probative opinion regarding nexus and they outweigh the lay contentions of the Veteran regarding etiology. 

In conclusion, the most probative evidence is against a link between a current bilateral knee/bilateral ankle/low back/right hip disabilities, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral hip disorder is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


